Bell, Justice,
dissenting in part and concurring in part. If
the tender was not made in time, it was refused for a different and invalid reason; and therefore the delay was waived. Hence I dissent from the ruling in regard to tender, and from the judgment to the extent that it reverses the judgment of the trial court. Fraser v. Jarrett, 153 Ga. 441 (3) (112 S. E. 487). Furthermore, the exception is to the overruling of a general demurrer to a petition; and since the petition stated a cause of action for a part of the relief sought, the judgment overruling the demurrer which attacked the petition as a whole should be unqualifiedly affirmed. Such has been the practice. Blaylock v. Hackel, 164 Ga. 257 (5) (138 S. E. 333); Hines v. Wilson, 164 Ga. 888 (139 S. E. 802); Hogan v. Cowart, 182 Ga. 145 (3, d) (184 S. E. 884).